Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to communications filed 11/09/2020. As per the claims filed 10/29/2020:
 
Claim(s) 1-20 is/are currently pending.
Claim(s) 1 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishore Papineni et al. (US PG Pub. No. 2017/0300535; Published 10/19/2017)(hereinafter: Papineni) in view of Ermyas Abebe et al (US PG Pub No. 2017/0293698; Published: 10/12/2017)(hereinafter: Abebe).


Claim 1:
As per independent claim 1, Papineni discloses a device comprising: at least one processor[[0046] processing unit], said at least one processor configured to execute a text editor [[0013] document processor], said text editor comprising: 
a text editor window configured to receive text input, display said text input, and edit said text input [[0013]document processor displayed, user edits text on processor, figure 1 shows text processor window]; 
a search results window configured to display search results [[0013-0014] intelligent tool automatically searches topics based on edited text, presents search results to the user in a search result window] 
identifying a first portion of said text input, said first portion comprising a first document [node] text [[0014] text keywords evaluated in input text, search performed based on identified keywords]. 
causing a first search to be performed using said first portion of said first text input to receive a first set of search results [[0013-0014, 0034] search performed based on analyzed topics on input text, first set of search results displayed, see figure 1] and 
causing said first set of search results to be displayed in said search results window [0013-0014, figure 1, figure 4].
Papineni discloses analyzing input text to determine topics in the input text by extracting document content including words, phrases, sentences, data objects metadata, etc. (0018). However, Papineni failed to specifically disclose a search manager that performs a method comprising: builds a document graph from said text input, said document graph comprising document nodes defined by topics and document edges defined by relationships between said topics, at least some of said topics being derived from said text input; identifying a first document node.
said first search comprising comparing said first portion with a knowledge graph
Abebe, in the same field of topic navigation via knowledge graphs discloses a search manager that performs a method comprising: builds a document graph from said text input, said document graph comprising document nodes defined by topics and document edges defined by relationships between said topics, at least some of said topics being derived from said text input [[0027] input text (query) is parsed and topics identified, a document graph is generated, the document graph including nodes and edges, nodes containing topics and edges ].
identifying a first document node, said first search comprising comparing said first portion with a knowledge graph [[0020, 0021, 0025] search query looks for existing knowledge graphs that include topic information].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the topic searching teachings of Papineni to build a document graph from the text input, said graph comprising nodes defined by topics and edges defined by relationships between said topics and to identify suggested content by comparing a portion of the graph to a knowledge graph as disclosed by Abebe. The motivation for doing so would have been to allow for a more streamlined and easy way to navigate through topic search(0004).


Claim 2:
As per claim 2, which depends on claim 1, Papineni and Abebe disclose said text editor further configured to: select a portion of said first set of search results from said search results window and paste said portion of said first set of search results into said text editor. Papineni,  [[0012, 0013, 0016, 0021] user can select portion of suggested content and insert it into the document].

Claim 3:
As per claim 3, which depends on claim 2, Papineni and Abebe disclose said portion comprising text retrieved in said first set of search results. Papineni, [[0012, 0013, 0016, 0021] portion of text in search results (see figs 1, 4, 7)].

Claim 4:
As per claim 4, which depends on claim 3, Papineni and Abebe disclose said portion being added to said text editor window and applying a formatting style to said portion, said formatting style indicating a quote. Papineni, [[0013] The author may also want to insert content into the document, which may be directly quoted or inserted]. Text can be quoted and formatted accordingly.

Claim 5:
As per claim 5, which depends on claim 4, Papineni and Abebe disclose said text editor further configured to add a reference link to said portion, said reference link being a source for said quote. Papineni, [[0016] the intelligent tool may automatically paraphrase content for users, and/or provide automatic citations for the inserted content, and/or the like. For example, instead of directly copy paragraphs of text from a website, the intelligent tool may paraphrase, summarize and/or highlight contents to suggest to the author. The suggested content may be automatically inserted with a reference to the original source, e.g., a hyperlink to a website, and/or the like].

Claim 6:
As per claim 6, which depends on claim 2, Papineni and Abebe disclose said portion comprising a link to a document retrieved in said first set of search results. Papineni, [[0016] the intelligent tool may automatically paraphrase content for users, and/or provide automatic citations for the inserted content, and/or the like. For example, instead of directly copy paragraphs of text from a website, the intelligent tool may paraphrase, summarize and/or highlight contents to suggest to the author. The suggested content may be automatically inserted with a reference to the original source, e.g., a hyperlink to a website, and/or the like].

Claim 7:
As per claim 7, which depends on claim 1, Papineni and Abebe disclose said identifying a first portion of said text input occurring while a user is entering said text input. Papineni, [[0039] an assistant UI 601a may be launched while the author is writing a document, which may display the suggested topics 602, images 603, related research 604 in a similar way as discussed in connection with FIG. 4.]. Suggested content displayed while the user is writing a document.

Claim 8:
As per claim 8, which depends on claim 1, Papineni and Abebe disclose said text input comprising a paragraph, and said first portion of said text input being a topic of said paragraph. Papineni, [[0018] intelligent tool determines topic from the document that the author is wiring based on the extracted content, the extracted content being words, phrases, sentences]. Sentences make up paragraphs.

Claim 14:
As per claim 14, which depends on claim 1, Papineni and Abebe disclose said search results window having search results input mechanism adapted to: receiving at least one modifier for said search results from said search results input mechanism. Papineni, [[0039-0040] assistant UI displays suggested topics, related research, user can modify search results by typing in query box ].
 causing a second search to be performed using said modifiers and receiving a second set of search results Papineni, [[0039-0041], figure 6 search performed based on user query].; and 
causing a second set of search results to be displayed in said search window. Papineni, [figure 6, 608, updated search results displayed].


Claim 15:
As per claim 15, which depends on claim 14, Papineni and Abebe disclose said modifier comprising a first selection of said text input, said first selection being a focused topic for said second search and being a subset of said first portion of said text input. Papineni, [[0039-0041, figures 6, 9] user can narrow down search by selecting portions (typing on search box) of input text. Figure 6, 608, updated search results displayed].

Claim 16:
As per claim 16, which depends on claim 14, Papineni and Abebe disclose said modifier comprising a first selection of a primary subject and a second selection of a context for said primary subject Papineni, [[0039-0041, figures 6, 9], user can type different content on search box, corresponding to primary, secondary subjects].

Claim 17:
As per claim 17, which depends on claim 16, Papineni and Abebe disclose said primary subject being derived from said first portion of said text input and said context being derived from a second portion of said text input. Papineni, [[0039-0041, figures 6, 9], user can type different content on search box, corresponding to primary, secondary subjects]. 

Claim 18:
As per claim 18, which depends on claim 16, Papineni and Abebe disclose said second portion of said text input comprising text that is not said first portion of said text input. Papineni [[0039-0041], figure 6 search performed based on user query, user can refine searches by typing, any text typed not selected the first time is considered not part of said text input].

Claim 19:
As per claim 19, which depends on claim 18, Papineni and Abebe disclose said first portion and said second portion being selected automatically. Papineni [[0012] selections can occur automatically].

Claim 20:
As per claim 20, which depends on claim 18, Papineni and Abebe disclose at least one of said first portion and said second portion being selected automatically. Papineni [[0012] selections can occur automatically].


Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papineni and Abebe in view of Vance J. Vagell et al. (US Pat No. 9372858; Published: 06/21/2016)(hereinafter: Vagell).

Claim 9:
As per claim 9, which depends on claim 1, Papineni and Abebe failed to specifically disclose said text input comprising a plurality of paragraphs, said method further comprising: detecting an edit in a first paragraph within said plurality of paragraphs and identifying said first portion of said text input within said first paragraph.
Vagell, in the same field of presenting automated suggestions in a document discloses this limitation [[Col 7, lines 5-43] user selects a sentence or paragraph as text input, selected portion detected and suggestions generated based on selection].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the text input of Papineni and Abebe to detect an edit in a first paragraph within said plurality of paragraphs and identifying said first portion of said text input within said first paragraph as disclosed by Vagell. The motivation for doing so would have been to allow a user to refine text input selection, thus dynamically tailoring suggestions.

Claim 10:
As per claim 10, which depends on of claim 1, Papineni and Abebe failed to specifically disclose said identifying a first portion of said text input by detecting a highlight function by said user of said first portion.
Vagell, in the same field of presenting automated suggestions in a document discloses this limitation [[Col 7, lines 5-43] user selects a sentence or paragraph as text input by highlighting].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the text input of Papineni and Abebe  to identify a first portion of said text input by detecting a highlight function by said user of said first portion as disclosed by Vagell. The motivation for doing so would have been to allow a user to refine text input selection, thus dynamically tailoring suggestions.

Claim 11:
As per claim 11, which depends on claim 1, Papineni and Abebe failed to specifically disclose said first portion being not more than 10% of said text input.
Vagell, in the same field of presenting automated suggestions in a document discloses this limitation [[Col 7, lines 5-43] user selects a sentence or paragraph as text input by highlighting, see figures 4-5, any single sentence not more than 10% or total document text input].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the text input of Papineni and Abebe to select no more than 10% of said text input as disclosed by Vagell. The motivation for doing so would have been to allow a user to refine text input selection, thus dynamically tailoring suggestions.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papineni and Abebe in view of Dan Koren et al (US PG Pub No. 2017/0344656; Published: 11/30/2017)(hereinafter: Koren).

Claim 12:
As per claim 12, which depends on claim 1, Papineni and Abebe disclose said text editor further configured to receive a template, said template comprising document sections for a document.
Koren, in the same filed of system-assisted document authoring discloses this limitation in that [[0009-0012] user selects template that defines sections to generate document].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document authoring teachings of Papineni and Abebe to configure the text editor to receive a template, said template comprising document sections for a document as disclosed by Koren. The motivation for doing so would have been to allow for rapid generation and maintenance of documents while minimizing manual editing (0096).

Claim 13:
As per claim 13, which depends on claim 12, it is rejected under the same rationale as claim 12 above. Additionally, Papineni, Abebe and Koren disclose said method further comprising: analyzing said document sections to identify a first document section having less than a predetermined amount of text, said document section having a descriptor. Koren, [[0295-0299] template sections include generic text. Text generation provides suggested text for each section.] causing a second search to be performed using said descriptor and at least a second text portion of said text input and receiving a second set of search results, said second set of search results comprising information directed to said first document section; and causing said second set of search results to be displayed in said search results window. Koren, [[0258, 0295-0299] text generation suggests (searches text templates based on crowd-sourced knowledge or templates) text content and displays it on document.].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144